Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, -12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 0448934.

It should be noted that the recitation “for use / receiving," "rotatable," “yieldable,” “deflectable,” "movable” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 
[AltContent: textbox (Keyhole replace position, the “wider aperture”)][AltContent: textbox (Keyhole use position, the “narrower aperture”)][AltContent: textbox (Positioning edge of the blade)][AltContent: arrow][AltContent: textbox (Yieldable blade retainer in blocking position for blade in use position)][AltContent: arrow][AltContent: textbox (Post / bold, nuts)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

1. An agricultural cutting mechanism for use with an agricultural machine, comprising: 
a disk rotatable about an axis of rotation (1), 
a post secured to the disk (marked up), 
a blade removably secured to the disk and extending radially beyond the disk in a use position to sever plants in response to rotation of the disk about the axis of rotation upon movement of the agricultural machine in a field (marked up), 
the blade comprising a keyhole in which the post is positioned, the blade and the keyhole thereof movable radially relative to the post between the use position in which the keyhole is secured to the post and a replacement position that is radially inward of the use position and in which the keyhole is removable from the post (marked up; blade is slideable / movable to release, i.e. replace, position where the diameter of the keyhole is larger), and 
yieldable blade retainer secured to the disk to move relative thereto between a blocking position blocking radially inward movement of the blade to the replacement position so as to maintain the blade secured to the post in the use position and a service position releasing the blade to move radially inward to the replacement position for replacement of the blade with another blade (marked up; capability is inherent by yieldable / biasing portion being deflected manually from the blocking position, in other words, ref. 15 deflected upwardly into service position, thus allowing the blade slide into blade quick change / release position where the keyhole has a wider aperture).

2. The agricultural cutting mechanism of claim 1, wherein the blade retainer is yieldably biased toward the blocking position and manually deflectable to the service position (already addressed in cl. 1). 

3. The agricultural cutting mechanism of claim 2, wherein the blade retainer contacts the disk to abut a positioning edge of the blade (marked up) in the blocking position and is deflected away from the disk to release the blade in the service position allowing radial movement of the blade between the use and replacement positions (already discussed in cl. 1). 


5. The agricultural cutting mechanism of claim 2, comprising a support ring secured to the disk and surrounding the axis of rotation (3), and the blade retainer is configured as a tab projecting radially outwardly from the support ring (see at ref. 15). 

6. The agricultural cutting mechanism of claim 5, wherein a radially outer edge of the tab comprises a tool notch for receiving a tool to deflect the tab (notch / bend area where a tool maybe received). 

7. The agricultural cutting mechanism of claim 5, wherein the tab comprises a bend (already addressed in cl. 6) such that the tab turns axially toward the disk as the tab projects radially outwardly from the support ring for abutment with the blade (shown above). 

[AltContent: textbox (1st & 2nd rails)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

such that the keyhole is at least partially positioned between the first and second rails (shown/taught above). 

11. The agricultural cutting mechanism of claim 1, wherein the keyhole comprises a wider aperture portion and a narrower aperture portion in communication with and narrower than the wider aperture portion to provide the keyhole, the narrower aperture portion is radially inward of the wider aperture portion (marked up), and 
the blade is movable radially relative to the post between the use position in which the post is positioned primarily in the narrower aperture portion and the replacement position the post is positioned primarily in the wider aperture portion for removal of the blade from the post (already addressed in cl. 1). 

The following “sub-combination,” i.e. the “blade” is already addressed above, unless otherwise noted:

12. A blade (sub-combination) for use with an agricultural cutting mechanism associated with an agricultural machine, the agricultural cutting mechanism comprising a disk rotatable about an axis of rotation, a post secured to the disk, and a blade retainer secured to the disk to move relative thereto between a blocking position blocking movement of the blade from a use position to a replacement 
the blade comprising 
an elongated, flat body, a knife edge extending longitudinally of the body along a side thereof (shown/taught above) to sever plants in response to rotation of the disk about the axis of rotation upon movement of the machine in a field, 
a keyhole formed in the body to receive the post, and a positioning edge extending laterally of the body, the keyhole comprising a wider aperture portion and a narrower aperture portion in communication with and narrower than the wider aperture portion to provide the keyhole, the wider and narrower aperture portions centered on a longitudinal axis of the body with the knife edge and the positioning edge positioned at least partially on longitudinally opposite sides of the narrower aperture portion and the narrower aperture portion positioned longitudinally between the wider aperture portion and the positioning edge, the narrower aperture portion for receiving the post in the use position of the blade, the wider aperture portion for receiving the post in the replacement position of the blade, and the positioning edge for abutting the blade retainer when the blade is positioned in the use position and the blade retainer is positioned in the blocking position and for disengaging the blade retainer when the blade is positioned in the replacement position and the blade retainer is positioned in the service position (addressed in cl. 1, 11). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8-9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esain Eugui (2012/0318114), in view of JP 0448934.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Esain Eugui teaches the claimed invention and the claims not rejected above:


[AltContent: textbox (1st & 2nd posts (bolts, nuts))][AltContent: textbox (Slideable / movable blades underside the disk)][AltContent: arrow][AltContent: textbox (rails)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wider, replace position)][AltContent: arrow][AltContent: textbox (Narrower, use position)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st & 2nd keyholes)]
    PNG
    media_image4.png
    455
    456
    media_image4.png
    Greyscale


However, Esain Eugui does not show the retainer, ring as claimed.

JP 0448934 teaches (see above) that a ring and a retainer can be used to further biasingly secure / immobilize the blade in use position, or manually deflect when a servicing / replacing the blade.


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the blade of Esain Eugui with the teachings of JP 0448934, because the biasing ring, 

With respect to claims 4, 8, 9, 13-16:


4. The agricultural cutting mechanism of claim 2, wherein the blade is positioned radially outward from the blade retainer to abut the blade retainer when the blade is positioned in the use position and the blade retainer is positioned in the blocking position, and the blade and the blade retainer are positioned in axially overlapping relation with one another when the blade is positioned in the replacement position and the blade retainer is positioned in the service position (arrangement of the combination retainer requires a routine skill in  the art). 

8. The agricultural cutting mechanism of claim 1, comprising a second post secured to the disk, wherein the blade comprises a second keyhole in which the second post is positioned (addressed in the primary reference). 

9. The agricultural cutting mechanism of claim 8, wherein the post is a first post, the keyhole is a first keyhole, the first and second posts are aligned radially with one another, the first and second keyholes are aligned radially with one another and positioned on a central longitudinal axis of the blade (addressed in the primary reference). 

13. The blade of claim 12, comprising a second keyhole for receiving a second post of the agricultural cutting mechanism (see cl. 9). 



15. The blade of claim 14, comprising a tool aperture included in the body to receive a tool to pull the blade from the replacement position to the use position, wherein the first and second keyholes are positioned between the tool aperture and the positioning edge (included in the combination reference, see details provided in the secondary reference, cl. 6, 7, but now part of the combination). 

16. The blade of claim 14, wherein the knife edge, the first and second keyholes, and the positioning edge are included in the body (see cl. 9; and fig 1 above).	





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Nikkel (8893461) teaches a quick change blade (figs 3-4).

Whitenight et al (8510959) teaches a quick change blade, retainer at an edge blade (figs 2-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671